EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on July 22, 2022, Mr. Mark Stevenosky requested an extension of time for A THIRD MONTH(S) and authorized the Director to charge Deposit Account No. 60-1395 the required fee of $ 840.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 15, line 2, --respective-- has been inserted before “flange”.
Claim 15, line 2, “longitudinal edge girder” has been deleted and replaced with               --respective two edge girders--.
Claim 15, line 5, “facing a rear” has been deleted and replaced with --viewed from a front--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not show or fairly teach a frame for a formwork panel comprising two longitudinal edge girders and two transverse edge girders with the longitudinal transverse edge girders defining a flange projecting toward a center region of the frame, and a corner connecting piece, connected by welded connection to the flange of a longitudinal edge girder and the flange of a transverse edge girder, disposed at a corner region of the frame where the first longitudinal edge girder and the first transverse edge girder meet, with at least one of a welded connection between the longitudinal edge girder and the corner connecting piece, a welded connection between the transverse edge girder and the corner connecting piece and a welded connection in a region of miter surfaces of the first longitudinal edge girder and the first transverse edge girder, with the welded connection configured as a plug weld connection or as a recess weld.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                     /MICHAEL SAFAVI/                                                                     Primary Examiner, Art Unit 3631                                                                                                                                   






























MS
July 22, 2022